UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2014. OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 1-11388 PLC SYSTEMS INC. (Exact Name of Registrant as Specified in Its Charter) Yukon Territory, Canada 04-3153858 (State or Other Jurisdiction ofI ncorporation or Organization) (I.R.S. Employer Identification No.) 459 Fortune Boulevard, Milford, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (508) 541-8800 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _ X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ( ) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company (X) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at May 12, 2014 Common Stock, no par value PLC SYSTEMS INC . Index Part I. Financial Information: Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) 3 Condensed Consolidated Statements of Operations (unaudited) 4 Condensed Consolidated Statements of Comprehensive Loss (unaudited) 5 Condensed Consolidated Statements of Cash Flows (unaudited) 6 Notes to Condensed Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 Part II. Other Information: Item 1A. Risk Factors 36 Item 6. Exhibits 36 - 2 - Part I.Financial Information Item 1.Financial Statements PLC SYSTEMS INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash 30 30 Accounts receivable, net of allowance of $2 at March 31, 2014 and December 31, 2013, respectively Inventories Prepaid expenses and other current assets 49 99 Total current assets Equipment, furniture and leasehold improvements, net 24 37 Other assets 4 4 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued compensation 47 39 Accrued other Total current liabilities Convertible notes Warrant and option liabilities Commitments and contingencies (Note 12) Stockholders’ deficit: Common stock, no par value, unlimited shares authorized, 125,000 shares issued and outstanding; 35,666 unissued and reserved at March 31, 2014 and December 31, 2013, respectively Additional paid in capital 97 48 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. - 3 - PLC SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Revenues $ 54 $ Cost of revenues 31 Gross profit 23 Operating expenses: Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other income (expense): Interest expense ) ) Foreign currency transaction losses 2 (8 ) Interest income 4 Change in fair value of warrant and option liabilities ) ) Change in fair value of convertible notes ) ) Loss on extinguishment of convertible notes ) Total other expense ) ) Net loss $ ) $ ) Net loss per weighted average share, basic $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of the condensed consolidated financial statements. - 4 - PLC SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands, except per share data) (Unaudited) Three Months Ended March 31, Net loss $ ) $ ) Other comprehensive loss: Foreign currency translation adjustments ) Other comprehensive loss ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements. - 5 - PLC SYSTEMS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Three Months Ended
